 1

 2                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 3                                 AT TACOMA

 4
     DREW MITCHEM,                         CASE NO. C18-5366 BHS
 5
                          Plaintiff,       ORDER GRANTING IN PART
           v.                              AND DENYING IN PART
 6
                                           DEFENDANT’S MOTION FOR
     NATIONAL RAILROAD PASSENGER           SUMMARY JUDGMENT
 7
     CORPORATION d/b/a AMTRAK,
 8                        Defendant.
 9
     DONNELL LINTON,                       CASE NO. C18-5564 BHS
10
                          Plaintiff,
11         v.

12   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
13
                          Defendant
14
     LAURA VAUGHNS and ALBERT J.           CASE NO. C18-5823 BHS
15   VAUGHNS, individually and as Joint
     Guardians to AG, JR, ZL, LS and FJ,
16   their minor children; and ZOE MARIE
     TOWNSEND VAUGHNS,
17
                          Plaintiffs,
18         v.

19   NATIONAL RAILROAD PASSENGER
     CORPORATION d/b/a AMTRAK,
20
                          Defendant
21

22


     ORDER - 1
 1          This matter comes before the Court on Defendant National Railroad Passenger

 2   Corporation d/b/a Amtrak’s (“Amtrak”) motion for summary judgment on punitive

 3   damages and the Washington Consumer Protection Act (“CPA”) claims. Dkt. 39. The

 4   Court has considered the pleadings filed in support of and in opposition to the motion and

 5   the remainder of the file and hereby grants the motion in part and denies it in part for the

 6   reasons stated herein.

 7                  I.   PROCEDURAL AND FACTUAL BACKGROUND

 8          On May 8, 2018, Plaintiff Drew Mitchem (“Mitchem”) filed a complaint against

 9   Amtrak asserting a claim for negligence and a claim for violation of the CPA and seeking

10   actual and punitive damages. Dkt. 1.

11          On July 17, 2018, Plaintiff Donnell Linton (“Linton”) filed a complaint against

12   Amtrak asserting a claim for negligence and a claim for violation of the CPA and seeking

13   actual and punitive damages. C18-5564BHS, Dkt. 1.

14          On October 11, 2018, Plaintiffs Laura Vaughns and Albert J. Vaughns,

15   individually and as guardians of A.G., J.C., Z.L., L.S., and B.J., and Zoe Marie

16   Townsend Vaughns (“Vaughns”) filed a complaint against Amtrak asserting a claim for

17   negligence and a claim for violation of the CPA and seeking actual and punitive

18   damages. C18-5823BHS, Dkt. 1.

19          On June 10, 2019, the Court granted Mitchem, Linton, and the Vaughns’

20   (“Plaintiffs”) unopposed motion to consolidate these cases. Dkt. 30.

21          On August 9, 2019, the Court granted Amtrak’s motion for summary judgment on

22   punitive damages in a related case, Wilmotte v. Nat’l R.R. Passenger Corp., C18-


     ORDER - 2
 1   0086BHS, 2019 WL 3767133 (W.D. Wash. Aug. 9, 2019), and granted in part and denied

 2   in part Amtrak’s motion for summary judgment on a CPA claim in another related case,

 3   Harris v. Nat’l R.R. Passenger Corp., C18-134BHS, 2019 WL 3767140 (W.D. Wash.

 4   Aug. 9, 2019). On October 1, 2019, the Court granted in part and denied in part

 5   Amtrak’s motion for summary judgment on punitive damages and a CPA claim in

 6   another related case. Garza v. Nat’l R.R. Passenger Corp., C18-5106 BHS, 2019 WL

 7   4849489 (W.D. Wash. Oct. 1, 2019). On October 17, 2019, the Court granted Amtrak’s

 8   motion for summary judgment on punitive damages in another related case. Goetz v.

 9   Nat’l R.R. Passenger Corp., C18-93 BHS, 2019 WL 5266842 (W.D. Wash. Oct. 17,

10   2019).

11            On October 30, 2019, Amtrak filed the instant motion for summary judgment on

12   punitive damages and Plaintiffs’ CPA claims. Dkt. 39.

13            On November 7, 2019, the Court granted in part and denied in part Amtrak’s

14   motion for summary judgment on punitive damages and a CPA claim in another related

15   case. Jones v. Nat’l R.R. Passenger Corp., C18-5062 BHS, 2019 WL 5802069 (W.D.

16   Wash. Nov. 7, 2019).

17            On November 18, 2019, Plaintiffs responded to Amtrak’s motion. Dkt. 45. On

18   November 22, 2019, Amtrak replied. Dkt. 47.

19            On December 20, 2019, Amtrak filed a notice that all claims in the Mitchem case

20   were settled. Dkt. 52.

21

22


     ORDER - 3
 1                                      II. DISCUSSION

 2   A.     Summary Judgment Standard

 3          Summary judgment is proper only if the pleadings, the discovery and disclosure

 4   materials on file, and any affidavits show that there is no genuine issue as to any material

 5   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

 6   The moving party is entitled to judgment as a matter of law when the nonmoving party

 7   fails to make a sufficient showing on an essential element of a claim in the case on which

 8   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

 9   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

10   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

11   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

12   present specific, significant probative evidence, not simply “some metaphysical doubt”).

13   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

14   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

15   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

16   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

17   626, 630 (9th Cir. 1987).

18          The determination of the existence of a material fact is often a close question. The

19   Court must consider the substantive evidentiary burden that the nonmoving party must

20   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

21   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

22   issues of controversy in favor of the nonmoving party only when the facts specifically



     ORDER - 4
 1   attested by that party contradict facts specifically attested by the moving party. The

 2   nonmoving party may not merely state that it will discredit the moving party’s evidence

 3   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

 4   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

 5   nonspecific statements in affidavits are not sufficient, and missing facts will not be

 6   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

 7   B.     Punitive Damages

 8          In this case, the majority of the Plaintiffs’ argument have been thoroughly

 9   considered and rejected by the Court. Plaintiffs, however, raise two new arguments that

10   the Court will address. First, Plaintiffs contend that the Court must submit a particular

11   question of fact to the jury. It is undisputed that, in a choice of law analysis, the Court

12   must weigh five different categories of contacts within the disputed forums, one of which

13   is “the place where the conduct causing the injury occurred.” Singh v. Edwards

14   Lifesciences Corp., 151 Wn. App. 137, 143 (2009) (citing Johnson v. Spider Staging

15   Corp., 87 Wn.2d 577, 581 (1976)). Plaintiffs argue that causation is a question of fact for

16   the jury and that the Court should submit to the jury whether Amtrak’s conduct in

17   Delaware or Washington caused Plaintiffs’ injury. Dkt. 45 at 5–6. Plaintiffs fail to cite

18   any authority for this proposition other than the general rules regarding summary

19   judgment. Based on the case citations for the Restatement (Second) of Conflict of Laws §

20   145 (1971), which sets forth the general test of contacts within the forum, it appears that

21   almost every jurisdiction in the nation has adopted this test is one form or another.

22   Plaintiffs have failed to cite, and the Court unaware of, any authority for the proposition


     ORDER - 5
 1   that the weighing of contacts under the causation category of contacts should be

 2   submitted to the jury. In the absence of such authority, the Court rejects Plaintiffs’

 3   invitation to turn what appears to be an issue of law into an issue of fact for the jury.

 4          Second, Plaintiffs argue that the Court should apply Delaware law to the specific

 5   issue of the conduct of Amtrak’s Delaware employees. While Washington authorities do

 6   state that the choice of law analysis should be determined as to the issue at hand,

 7   Plaintiffs fail to cite any authority for the proposition that the conduct of Amtrak’s

 8   Washington employees is subject to the law of Washington and the conduct of Amtrak’s

 9   Delaware employees is subject to the law of Delaware on the same claim for the same

10   injury. This is a novel question that may ultimately be resolved by a higher court. At this

11   point, however, Plaintiffs fail to persuade the Court to proceed under a dual jurisdiction

12   theory of recovery. Therefore, the Court rejects Plaintiffs’ arguments and grants

13   Defendants’ motion for the reasons set forth in the Court’s prior orders and the reasons

14   set forth herein.

15   C.     CPA

16          Amtrak moves for summary judgment on Plaintiffs’ CPA claims arguing that (1)

17   the claims are preempted, (2) Plaintiffs fail to establish the elements of a CPA claim, and

18   (3) Plaintiffs lack standing to seek injunctive relief. Dkt. 39 at 23–31. Regarding

19   preemption and the elements of the claim, the Court denies Amtrak’s motion for the

20   reasons set forth in similar orders. See, e.g., Garza, 2019 WL 4849489, at *3–8.

21          Regarding standing, Plaintiffs fail to submit evidence to meet their burden in

22   opposition to summary judgment. While Plaintiff cite authorities for the proposition that


     ORDER - 6
 1   “a previously deceived plaintiff may have standing to seek injunctive relief,” Davidson v.

 2   Kimberly-Clark Corp., 889 F.3d 956, 970 (9th Cir. 2018), cert. denied, 139 S. Ct. 640

 3   (2018), Plaintiffs’ only evidence in support of their position is a declaration by Mitchem,

 4   Dkt. 46 at 260. This evidence is now irrelevant because the parties have settled

 5   Mitchem’s claims. Dkt. 52. Turning to the other Plaintiffs, they have failed to submit

 6   any evidence of an imminent or actual threat of future harm in purchasing tickets from

 7   Amtrak. See Davidson, 889 F.3d at 971 (“we hold that Davidson adequately alleged that

 8   she faces an imminent or actual threat of future harm due to Kimberly–Clark’s false

 9   advertising.”). Therefore, the Court grants Amtrak’s motion on the issue of injunctive

10   relief under the CPA.

11                                        III. ORDER

12          Therefore, it is hereby ORDERED that Amtrak’s motion for summary judgment

13   on punitive damages and the CPA claims, Dkt. 39, is GRANTED in part and DENIED

14   in part as stated herein.

15          Dated this 8th day of January, 2020.

16

17

18
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

19

20

21

22


     ORDER - 7
